Citation Nr: 0834326	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  04-07 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for a right shoulder disability (Hill-Sachs deformity), prior 
to August 22, 2007, and a rating higher than 30 percent 
since.

2.  Entitlement to an initial compensable rating for a right 
knee disability (patellofemoral syndrome with 
osteoarthropathy and Osgood-Schlatter's disease, partial 
anterior cruciate ligament (ACL) tear and medial meniscal 
tear) prior to August 22, 2007, and a rating higher than 10 
percent since.  

3.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability.  

4.  Entitlement to an initial compensable rating for a left 
ankle disability prior to August 9, 2007, and a rating higher 
than 10 percent since.  

5.  Entitlement to an initial compensable rating for a left 
foot disability (bunion).  

6.  Entitlement to an initial compensable rating for 
hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1998 to 
January 2002.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which granted the veteran's claims for service 
connection for hypertension and for right shoulder, left 
knee, right knee, left ankle, and left foot disorders, but 
denied service connection for bilateral hearing loss 
and a right hand disorder.  The RO assigned an initial 10 
percent rating for his right shoulder disorder and 0 percent 
(i.e., noncompensable) ratings for all of his remaining 
disabilities.  He appealed to establish service connection 
for those conditions that were denied and for higher initial 
ratings for those that were service connected.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran 
appeals the initial rating for his disability, VA must 
consider his claim in this context - which includes 
determining whether his rating should be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).



In September 2006, during the pendency of this appeal, the RO 
in Newark, New Jersey, issued a decision increasing the 
rating for the veteran's right shoulder disability from 10 to 
20 percent - with the same retroactive effective date of 
January 27, 2002.  The RO also increased the rating for his 
left knee disability from 0 to 10 percent, with this same 
retroactive effective date, and granted a temporary 100 
percent rating as of August 19, 2005, based on surgical or 
other treatment necessitating convalescence.  See 38 C.F.R. § 
4.30 ("paragraph 30").  Effective October 1, 2005, the 10 
percent rating resumed.  He continued to appeal, requesting 
even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).

In June 2007 the Board issued a decision denying the claims 
for service connection for bilateral hearing loss and a right 
hand disorder.  The Board remanded all of the remaining 
claims to the RO, via the Appeals Management Center (AMC), 
for higher ratings for the right shoulder disability, right 
knee disability, left knee disability, left ankle disability, 
left foot disability, and hypertension.

And in an October 2007 decision, on remand, the AMC increased 
the rating for the right shoulder disability to 30 percent 
retroactively effective as of August 22, 2007.  The AMC also 
increased the rating for the right knee disability to 10 
percent as of that same date, and the rating for the left 
ankle disability to 10 percent retroactively effective as of 
August 9, 2007.


FINDINGS OF FACT

1.  Prior to August 22, 2007, the veteran did not have 
limitation of motion of his right arm to midway between his 
side and shoulder level.  Since August 22, 2007, he has not 
had limitation of motion of his right arm to 25 degrees from 
his side.

2.  Prior to August 22, 2007, the evidence did not show 
limitation of motion of the right knee.  Since August 22, 
2007, the veteran has had the highest available rating under 
the most appropriate Diagnostic Code (DC) for his right knee 
disability.  

3.  The veteran also has the highest available rating under 
the most appropriate DC for his left knee disability.  

4.  As concerns his left ankle, the evidence shows the 
veteran had dorsiflexion of 2 and a plantar flexion of 36 on 
March 31, 2004.  

5.  Since August 9, 2007, the veteran has had the highest 
available rating under the most appropriate DC for his left 
ankle disability.  

6.  The veteran's left foot bunion is not so severe that it 
is equivalent to the amputation of his left great toe, nor 
has he had surgery to correct the bunion.  

7.  The evidence does not show the veteran has a diastolic 
blood pressure that is predominantly 100 or more, or systolic 
pressure that is predominantly 160 or more, or that he 
requires continuous medication for control of his 
hypertension.

8.  The circumstances of this case are not so exceptional or 
unusual as to render impractical the application of the 
regular rating schedule standards.


CONCLUSIONS OF LAW

1.  The criteria are not met for a 30 percent rating for the 
right shoulder disability prior to August 22, 2007, or for a 
40 percent rating since August 22, 2007.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.71a, DC 5003, 5201 (2007).

2.  The criteria are not met for a 10 percent rating for the 
right knee disability prior to August 22, 2007, or for a 
rating higher than 10 percent since.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 
4.71a, DC 5259 (2007)

3.  The criteria are not met for an initial rating higher 
than 10 percent for the left knee disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.71a, DC 5259 (2007)

4.  The criteria for a compensable (i.e., 10 percent) rating 
for the left ankle disability were met on March 31, 2004.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.40, 4.45, 4.71a, DC 5271 (2007).  

5.  Since March 31, 2004, the criteria have not been met for 
an even higher 20 percent rating for the left ankle 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, DC 5271 (2007).  

6.  The criteria are not met for an initial compensable 
rating for the left foot disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DC 5280 
(2007).  

7.  The criteria are not met for an initial compensable 
rating for the hypertension.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, DC 7101 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in 
December 2005, October 2006, and July 2007, the RO and AMC 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board sees the RO did not issue a VCAA notice letter 
prior to initially adjudicating the veteran's claims, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  However, after providing him 
VCAA notice, the RO and AMC readjudicated all of his claims 
in the October 2006 and January 2008 supplemental statements 
of the case (SSOCs).  This is important to point out because 
the Federal Circuit Court has held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

It equally deserves mentioning that, in the July 2007 letter, 
the veteran was apprised of the disability rating and 
effective date elements of his claims.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to him over the course of this appeal, 
he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO and AMC obtained 
the veteran's service medical records, private medical 
records, and VA medical records, including the reports of his 
VA compensation examinations assessing the severity of his 
service-connected disabilities, the determinative issue.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

It also deserves mentioning that, in response to the most 
January 2008 SSOC, the veteran indicated he had no other 
information or evidence to submit.  So as there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A. 

The Board is also satisfied that there was substantial 
compliance with its' June 2007 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  



If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than at others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy from disuse.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the veteran.  38 C.F.R. 
§ 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.



As will be explained, with the exception of the staged 
ratings already in existence, the veteran has not met the 
requirements for higher ratings at any time since the 
effective date of his awards, so the Board may not further 
stage his ratings because the severity of his disabilities 
has remained the same except for the changes at the times 
indicated.  See Fenderson, 12 Vet. App. at 125-26.

Moreover, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, suggesting the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  And most, if not all, 
of his evaluation and treatment for his service-connected 
disabilities has been on an outpatient basis, not as an 
inpatient.  VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Right Shoulder

The veteran asserts that he is entitled to a higher rating 
for his service-connected right shoulder disability, which 
had a 20 percent rating prior to August 22, 2007, and has had 
a 30 percent rating since that date under DCs 5003-5201 for 
degenerative arthritis and limitation of motion of the arm.  
38 C.F.R. § 4.71a.  

Under DC 5003, when limitation of motion of the affected part 
is noncompensable, a 10 percent rating is warranted when 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is warranted where there is x-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups 
with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a.  

Under DC 5201, a 20 percent rating is warranted for the major 
arm when there is limitation of motion at the shoulder level.  
A 30 percent rating is warranted when there is limitation to 
midway between the side and shoulder level.  And a 40 percent 
rating is warranted when there is limitation of motion to 25 
degrees from the side.  38 C.F.R. § 4.71a.  

There is no evidence of ankylosis of the scapulohumeral 
articulation to warrant application of DC 5200.  There is 
also no evidence of impairment of the humerus, clavicle, or 
scapula to warrant application of DCs 5202 or 5203.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of DC 
should be upheld if supported by explanation and evidence).  

In November 2001, only a couple of months prior to his 
discharge from the military, the veteran had a fee-based 
examination.  He complained of limited motion in his right 
shoulder, with clicking and popping sounds (i.e., crepitus).  
He denied paresthesias (decreased sensation), muscle 
weakness, and radiculopathy to his upper extremities.  An x-
ray in October 2001 had revealed post-traumatic or 
degenerative changes, with cystic changes in the glenoid 
labrum and Hill-Sachs deformity, indicative of chronic 
shoulder dislocation.  

On objective clinical examination, it was observed the 
veteran was right-hand dominant.  The appearance of his right 
shoulder was normal.  His flexion was from 0 to 175 degrees 
(180 degrees is normal), abduction was 0 to 175 degrees 
(180 degrees is normal), external rotation was 0 to 80 
degrees (90 degrees normal), and internal rotation was 
normal, at 0 to 90 degrees.  All ranges of motion were 
accomplished with pain.  The examiner stated that the ranges 
of motion were limited by pain, fatigue, weakness, and lack 
of endurance.  The examiner diagnosed Hill-Sachs deformity 
and right glenohumeral degenerative arthritis with residuals.  



In March 2004, the veteran had a VA joints examination.  The 
examiner noted that the veteran had limitation of motion in 
his right shoulder, which caused problems at his carpentry 
job.  His flexion was to 130 degrees, abduction to 80 
degrees, external rotation to 70 degrees, and internal 
rotation to 45 degrees.  He had pain at the end of all 
movements in his shoulder with increased weakness, but no 
fatigue.  His right shoulder was tender.  

As directed in the Board's June 2007 remand, the veteran had 
another VA joints examination in August 2007.  He described 
his right shoulder pain as sharp and throbbing, especially 
while working, using a hammer, or lifting his right arm above 
his head or to his side.  He used oral medication, physical 
therapy, and injectable steroids for relief.  In addition to 
pain, he reported stiffness but denied flare ups.  

On objective clinical examination, the veteran's flexion was 
to 90 degrees, with pain beginning at 80 degrees.  Abduction 
was 0 to 60 degrees, with pain beginning at 50 degrees.  His 
external rotation was 0 to 40 degrees, with pain beginning at 
35 degrees.  His internal rotation was 0 to 40 degrees, with 
pain beginning at 30 degrees.  No additional loss of motion 
was found after repetitive use.  The examiner stated the 
veteran did not have ankylosis of his right shoulder, but 
found that he had crepitus, tenderness, painful motion, and 
guarding of movement.  The examiner concluded the right 
shoulder disability had significant effects on the veteran's 
occupational activities due to decreased mobility, 
problems with lifting and carrying, difficulty reaching, and 
pain.  

Private medical records show treatment for the veteran's 
right shoulder disability.  A March 2005 record from Dr. R. 
A., for example, indicates the veteran's right shoulder 
abduction was less than 100 degrees and that rotation 
movements were severely restricted.  



Prior to August 22, 2007, there is no evidence the veteran's 
right shoulder range of motion was limited to midway between 
his side and shoulder level.  His August 22, 2007 VA 
examination was the basis of the increase to 30 percent 
because it was the first indication of limitation of flexion 
to 90 degrees.  Shoulder flexion of 90 degrees is at the 
shoulder level.  The RO resolved all reasonable doubt in his 
favor and found that, because he had pain at 80 degrees 
of flexion, that was for all intents and purposes the 
terminal point of his range of motion.  See again 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 206.  He therefore 
was entitled to a higher 30 percent rating.  Prior to August 
22, 2007, however, his flexion was not shown to be limited to 
midway between his side and shoulder level, even considering 
the effect of his pain.  Dr. R. A's March 2005 note simply 
indicated the veteran had less than 100 degrees of flexion, 
which, as mentioned, is very obvious from the results of the 
August 2007 VA compensation examination.  So that doctor's 
record does not provide evidence supporting the higher 30 
percent rating prior to August 22, 2007, the date of the 
VA compensation examination.  

The evidence of record also does not show that, since August 
22, 2007, the veteran's right arm and shoulder motion has 
been limited to 25 degrees from his side.  His most severe 
limitation of motion was recorded during his August 2007 VA 
examination.  No additional ranges of motion or other medical 
evidence were submitted subsequent to that examination.  In 
February 2008, he submitted an SSOC notice response 
indicating he had no other evidence to submit in support of 
his claim.  The VA examiner found no other additional loss 
due to pain or lack of coordination.  Hence, the veteran does 
not have sufficient impairment to warrant a higher 40 percent 
rating under DC 5201 because, although there is no disputing 
he has less than normal range of motion in his right 
shoulder, he still does not have motion limited to only 25 
degrees from his side.  38 C.F.R. § 4.71a.  And, again, this 
is true even considering the effect his pain and fatigability 
have on his range of motion and considering any other 
additional functional loss due to, for example, 
incoordination, as this was already considered and one of the 
reasons for his increase to 30 percent in the AMC's October 
2007 rating decision.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca, 8 Vet. App. at 204-08.

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's right shoulder 
disability does not more closely approximate a 30 percent 
rating prior to August 22, 2007, or a 40 percent rating 
since.  38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence is against this claim.  38 C.F.R. § 4.3.  

Right Knee

The veteran asserts that he is entitled to a higher rating 
for his service-connected right knee disability, which had a 
noncompensable (i.e., 0 percent) rating prior to August 22, 
2007, and has had a 10 percent rating since, under DC 5259, 
for symptomatic removal of semilunar cartilage.  38 C.F.R. 
§ 4.71a.  Under DC 5259, a 10 percent rating is the only 
available disability evaluation.  So to receive a rating 
higher than 10 percent, the veteran must satisfy the 
requirements of some other DC, or there must be some 
indication he is entitled to extra-schedular consideration 
under 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 
337 (1996).

There is no evidence, however, the veteran has compensable 
limitation of flexion or extension of his right knee or leg 
to warrant application of DC 5260 or 5261.  He also does not 
have ankylosis of his right knee to warrant application of 
DC 5256, and there is no evidence of instability or recurrent 
subluxation to warrant application of DC 5257.  As well, 
there is no evidence of episodes of "locking" or 
dislocation to warrant application of DC 5258.  Lastly, there 
is no evidence he has impairment of the tibia and fibula to 
warrant application of DC 5262.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of DC should be upheld if supported 
by explanation and evidence).  Any change in DC by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

During his November 2001 fee-based examination, the veteran 
denied complaints involving his right knee.  The examiner 
determined that the right knee was normal, but noted that an 
x-ray had revealed old Osgood-Schlatter's disease.  The fee-
basis examiner's diagnosis was right knee patellofemoral 
syndrome with osteoarthropathy and old Osgood-Schlatter's 
disease.  

During the more recent March 2004 VA joints examination, the 
evaluating physician observed weakness in the veteran's right 
knee.  But his range of motion in this knee was normal, and 
there was no pertinent diagnosis.

During his even more recent August 2007 VA joints 
examination, the veteran stated that his knee pain had 
increased since his last VA exam.  On objective clinical 
examination, his flexion was to 134 degrees, with pain 
beginning at 120 degrees.  His extension was to 10 degrees 
with pain.  There was no additional loss of motion after 
repetitive use.  The examiner did not find instability or 
ankylosis of the right knee.  However, the veteran had 
subpatellar tenderness and a mildly positive right anterior 
drawer sign.  An x-ray showed heterotrophic ossification at 
the level of the tibial tubercle, likely secondary to 
previous trauma.  An MRI showed a severe tear of the 
posterior horn medial meniscus and a low grade partial tear 
of the ACL.  The diagnosis was mild chondromalacia of the 
patella and a partial ACL tear, which had significant impact 
on the veteran due to decreased mobility and pain.  

That August 22, 2007 VA examination was the first indication 
the veteran had limited flexion and extension of his right 
leg due to his right knee disability.  And in the subsequent 
October 2007 rating decision, based on the results of that 
VA examination, the AMC assigned a higher 10 percent 
evaluation (up from the initial 0 percent) based upon pain 
and functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca, 8 Vet. App. at 204-08.  Before that VA 
examination, there was no evidence of limited motion - to a 
compensable degree under DC 5260 or DC 5261, or the 
equivalent functional loss, such as additional limitation of 
motion, due to pain.  Therefore, a compensable evaluation 
cannot be granted prior to August 22, 2007.  See 38 C.F.R. 
§ 4.71, Plate II, indicating that normal range of motion in 
the knee is from 0 degrees of extension to 140 degrees 
of flexion.  See, too, 38 C.F.R. § 4.71a, DC 5260, indicating 
that even a 0 percent rating requires flexion limited to 60 
degrees, and that a 10 percent rating requires flexion 
limited to 45 degrees and that a 20 percent rating requires 
flexion limited to 30 degrees.  DC 5261 requires extension 
limited to 5 degrees, for a 0 percent rating, and extension 
limited to 10 degrees, for a 10 percent rating, and to 15 
degrees for a 20 percent rating.

Since August 22, 2007, the veteran has had the highest 
available disability rating under the only applicable DC.  
And, as mentioned, his limitation of motion, while painful, 
is not compensable under DC 5260 or 5261.  Diagnostic Code 
5259 is the most appropriate, and a 10 percent evaluation is 
the only rating available.  38 C.F.R. § 4.71a.  Therefore, 
the preponderance of the evidence is against this claim.  
38 C.F.R. § 4.3.  

Left Knee

The veteran also asserts he is entitled to a higher rating 
for his service-connected left knee disability, which 
received an initial 10 percent rating under DC 5259 
for symptomatic removal of semilunar cartilage.  38 C.F.R. 
§ 4.71a.  This, again, is the only disability evaluation 
available under this DC.  

So, just as was the case with his right knee disability, to 
receive a rating higher than 10 percent, the veteran must 
satisfy the requirements of some other DC, or there must be 
some indication he is entitled to extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

There is no evidence the veteran has compensable limitation 
of flexion or extension of his left knee or leg to warrant 
application of DC 5260 or 5261.  He also does not have 
ankylosis of this knee to warrant application of DC 5256, and 
there is no evidence of instability or recurrent subluxation 
to warrant application of DC 5257.  As well, there is no 
evidence of episodes of "locking" or dislocation to warrant 
application of DC 5258.  Lastly, there is no indication he 
has impairment of the tibia and fibula to warrant application 
of DC 5262.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of DC should be upheld if supported by explanation 
and evidence).  Any change in DC by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).



During his November 2001 fee-based examination, the veteran 
complained of discomfort in his left knee since ankle surgery 
in 1999.  He stated that his pain was constant, and that he 
had weakness, stiffness, inflammation, and feelings of 
instability and locking.  Long periods of standing and 
walking made the pain worse.  He took no medication for 
relief.  

On objective clinical examination, the left knee joint 
appeared normal, and its' range of motion was normal from 0 
to 140 degrees (extension to flexion).  The veteran had some 
mild crepitus.  There was no tenderness to palpation 
of the joint.  The diagnosis was left knee patellofemoral 
syndrome.  

During his March 2004 VA joints examination, the veteran 
complained of throbbing pain in his left knee during walking 
and in damp weather.  To relieve his pain, he elevated his 
left leg and took Motrin.  He felt that his pain increased 40 
percent during a flare up.  He did not use crutches, a brace, 
or a cane.  Upon examination, his flexion was to 132 degrees 
and his extension to 0 degrees, with pain at the end point of 
flexion.  He had painful motion and mild edema in the left 
knee, but no effusion or instability.  

During his August 2008 VA examination, the veteran reported 
undergoing surgery on his left knee.  He complained of pain 
and stiffness in this knee.  His flexion was to 134 degrees, 
with pain at 120 degrees.  His extension was to 10 degrees, 
without pain.  There was no additional loss of motion after 
repetitive use.  The examiner also did not detect any 
instability or ankylosis of this knee.  The veteran had 
subpatellar tenderness.  An x-ray showed a small joint 
effusion.  The diagnosis was chondromalacia of the patella, 
status post left knee arthroscopic surgery.  

As explained, a rating higher than 10 percent is not 
available under DC 5259.  And as with the veteran's right 
knee, his limitation of flexion and extension are not 
compensable under DC 5260 or 5261, even when considering 
functional loss due to pain.  As DC 5259 is the most 
appropriate DC for his left knee disability, a higher 
schedular evaluation cannot be granted.  38 C.F.R. § 4.71a.  
Therefore, the preponderance of the evidence is against this 
claim.  38 C.F.R. § 4.3.  

Left Ankle

The veteran asserts that he is entitled to a higher rating 
for his service-connected left ankle disability, which has an 
initial noncompensable rating under DCs 5299-5271, for 
limitation of motion of the ankle.  38 C.F.R. § 4.71a.  
Effective August 9, 2007, his disability evaluation was 
increased to 10 percent.  

Under DC 5271, a 10 percent rating is warranted for moderate 
limitation of motion of the ankle.  A 20 percent rating 
requires marked limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a.  

There is no evidence the veteran has ankylosis of his left 
ankle to warrant application of DC 5270 or 5272.  There also 
is no evidence of malunion of the os calcis or astragalus to 
warrant application of DC 5273.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of DC should be upheld if supported 
by explanation and evidence).  Any change in DC by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

During his November 2001 fee-based examination, the veteran 
reported a left ankle fracture in 1999.  He had undergone 
surgery while in service and physical therapy during his 
recovery.  Aside from pain, he complained of weakness, 
stiffness, recurrent subluxation, instability, locking, 
fatigue, and lack of endurance.  He took no medication for 
relief.  He had adhesions to the medial incision scar that 
were painful.  In 2001 he had a subcutaneous freezing of the 
scar to release the adhesions.  

On objective clinical examination, the veteran's left ankle 
appeared abnormal, with more bony prominence of the medial 
malleolus when compared to his right ankle.  There was no 
warmth, swelling, effusion, drainage, instability, or 
weakness in his left ankle.  His range of motion was normal, 
with dorsiflexion from 0 to 20 degrees and plantar flexion 
from 0 to 45 degrees.  There was no pain during the ranges of 
motion, but there was a popping sound (i.e., crepitus).  The 
diagnosis was residuals of a left ankle fracture, status post 
open reduction and internal fixation.  

During his March 2004 VA joints examination, the veteran 
complained of pain at the end of supination.  His left ankle 
was tender.  His dorsiflexion was 2 degrees and his plantar 
flexion was 36 degrees.  An MRI in May 2003 had revealed 
narrowing of the cartilage on the lateral aspect of the 
ankle.  

During his August 2007 VA examination, the veteran reported 
receiving physical therapy for his left ankle pain.  He felt 
that his pain had increased in severity.  He took Motrin for 
pain relief.  He complained of pain and stiffness.  
His dorsiflexion was 0 to 15 degrees, with pain at 10 
degrees, and his plantar flexion was 0 to 40 degrees, with 
pain at 45 degrees.  There was no additional loss of motion 
after repetitive use.  He did not have ankylosis or 
instability.  An MRI showed cystic degeneration and 
cartilaginous narrowing along the articular surfaces and 
medial malleolus.  The examiner determined that the veteran's 
left ankle disability caused significant occupational effect 
because of pain.  

In an October 2007 rating decision, the AMC increased the 
veteran's rating to 10 percent based on the results of that 
August 9, 2007 VA examination showing pain, stiffness, 
aching, fatigue, and flare ups.  But there is evidence of 
moderate limitation of motion of the left ankle prior to that 
August 2007 VA examination.  More specifically, the veteran 
earlier had a VA examination on March 31, 2004.  And during 
that earlier examination, his dorsiflexion was to only 2 
degrees, keeping in mind that to 20 degrees is normal.  See 
38 C.F.R. § 4.71, Plate II.  His plantar flexion was to 36 
degrees, and to 45 degrees is normal.  Id.  The significant 
limitation of dorsiflexion during that March 31, 2004 
examination constitutes moderate limitation of motion.  Thus, 
resolving all reasonable doubt in his favor, a 10 percent 
rating is granted retroactively effective from March 31, 
2004, the date of that earlier VA examination.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Prior to that March 2004 examination, a 10 percent evaluation 
is not warranted because the evidence does not show 
limitation of motion of the left ankle, much less moderate or 
marked limitation required by DC 5271.  

After those March 2004 and August 2007 examinations, there is 
no further evidence showing the veteran has marked limitation 
of motion of his left ankle, even when considering functional 
loss due to pain.  In fact, his ranges of motion improved at 
his more recent August 2007 VA examination.  Reviewing the 
evidence, the Board finds that the overall disability picture 
for his left ankle disability does not more closely 
approximate a 20 percent rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence is against this 
claim.  38 C.F.R. § 4.3.  

Left Foot

The veteran asserts he is entitled to a higher rating for his 
service-connected left foot disorder (bunion), which has an 
initial noncompensable rating under DC 5280, for unilateral 
hallux valgus.  38 C.F.R. § 4.71a.  

Under DC 5280, a 10 percent rating is warranted for severe 
hallux valgus, if it is equivalent to amputation of the great 
(big) toe.  A 10 percent evaluation is also warranted for 
hallux valgus if it is operated upon with resection of the 
metatarsal head.  A 10 percent evaluation is the highest, and 
indeed only, available evaluation under DC 5280.  38 C.F.R. 
§ 4.71a.  

So to receive a rating higher than 10 percent, the veteran 
must satisfy the requirements of some other DC, or there must 
be some indication he is entitled to extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

There is no evidence of hammer toes to warrant application of 
DC 5282.  There also is also no evidence of malunion of the 
tarsal or metatarsal bones to warrant application of DC 5283.  
As well, the veteran does not have a diagnosis of hallux 
rigidus to warrant application of DC 5281.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of DC should be upheld 
if supported by explanation and evidence).  Any change in DC 
by a VA adjudicator must be specifically explained.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

At the conclusion of the November 2001 fee-based examination, 
the examiner diagnosed the veteran with a large bunion with 
valgus deformity at the first metatarsophalangeal (MP) joint.  

During the March 2004 VA joints examination, the examiner 
found that the veteran had left foot pain.  He had a bunion, 
which was not tender, and a callus on his big toe.  

In August 2007, the veteran had a VA foot examination.  He 
described a history of left foot pain and stiffness, which 
usually occurred after long periods of sitting.  He applied 
both heat and cold to relieve his symptoms, as well as 
elevating his foot.  He also took Motrin and used a TENS 
unit.  He complained of swelling, heat, redness, stiffness, 
fatigability, weakness, and lack of endurance.  He reported 
flare ups that occurred weekly.  He was able to walk one 
quarter of a mile.  He used an orthotic insert in his left 
shoe.  

On clinical examination, there was objective evidence of 
painful dorsiflexion, instability of the left ankle, 
tenderness, weakness, and abnormal weight bearing.  There was 
no objective evidence of swelling, hammer toes, or malunion 
of bones.  There was no muscle atrophy.  The examiner 
diagnosed plantar fasciitis with heel pain and concluded that 
it had a significant effect on the veteran's occupation due 
to problems with lifting and carrying, weakness, fatigue, 
pain, and increased absenteeism.  No functional loss was 
attributed to the veteran's bunion.  The examiner attributed 
the veteran's pain to his left ankle disability.  

The objective clinical findings discussed above do not 
provide evidence in favor of the veteran's claim.  There is 
no indication his left foot bunion is so severe that it is 
equivalent to the amputation of his left great toe.  There is 
also no indication he has undergone surgery to correct the 
bunion.  Reviewing the evidence, the Board finds that the 
overall disability picture for his left foot disability does 
not more closely approximate a compensable rating.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence is 
against this claim.  38 C.F.R. § 4.3.  



Hypertension

The veteran asserts he is entitled to a higher rating for his 
service-connected hypertension, currently assigned a 
noncompensable evaluation under DC 7101, for hypertensive 
vascular disease.  38 C.F.R. § 4.104.  

Under DC 7101, a 10 percent rating is warranted when 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more, or; the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  

At the conclusion of his November 2001 fee-based examination, 
the veteran was diagnosed with hypertension because during 
the three-day sequential blood pressure check, 9 out of 9 
diastolic pressures were 92 or greater.  

In March 2004, the veteran had a VA heart and hypertension 
examination.  He was unsure why he was undergoing the 
examination, as he did not think he had a diagnosis of 
hypertension or a heart condition.  He had no history of high 
blood pressure or a heart condition.  During that 
examination, his blood pressure was 120/80 in both arms.  The 
examiner did not diagnose hypertension.  

In August 2007, the veteran had another VA hypertension 
examination.  He stated that he was told he had elevated 
blood pressures while in the military, but that he did not 
take any blood-pressure-control medication in service or at 
the time of that examination.  Upon examination, his blood 
pressure readings were 116/70, 124/72, and 126/80.  The 
examiner concluded there was no evidence of hypertension.  

The two most recent VA examinations, in August 2007 and March 
2004, do not provide a diagnosis of hypertension - much less 
indicate the veteran has the required blood pressure readings 
to warrant a higher, i.e., compensable initial rating for 
this condition.  The examiners concluded he did not have 
hypertension, although it is already service connected, so 
presumably he does.

Other records on file also do not show treatment for 
hypertension.  The RO granted service connection and a 
noncompensable initial evaluation for this condition based on 
a diagnosis of hypertension at the conclusion of the 
November 2001 fee-based examination.  But even the results of 
that examination do not meet the criteria for a 10 percent 
evaluation under DC 7101 because they do not show the 
veteran's diastolic pressure is predominantly 100 or more, or 
that his systolic pressure is predominantly 160 or more.  
Indeed, to the contrary, there is no evidence of record 
suggesting his blood pressure readings have ever met these 
requirements, and, as mentioned, he also does not currently 
have a diagnosis of hypertension.  Additionally, there is no 
evidence of record that he takes medication for hypertension.  
Therefore, the criteria for a 10 percent evaluation are not 
met.  Reviewing the evidence, the Board finds that the 
overall disability picture for the veteran's hypertension 
does not more closely approximate a compensable rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence is against this claim.  38 C.F.R. § 4.3.  


ORDER

An initial rating higher than 20 percent for the right 
shoulder disability prior to August 22, 2007, and a rating 
higher than 30 percent since are denied.

An initial compensable rating for the right knee disability 
prior to August 22, 2007, and a rating higher than 10 percent 
since are denied.  

An initial rating higher than 10 percent for the left knee 
disability is denied.  

A 10 percent evaluation for the left ankle disability, but no 
higher, is granted earlier, effective March 31, 2004 (rather 
than as of August 9, 2007).

However, a rating higher than 10 percent from March 31, 2004, 
onwards, for the left ankle disability, is denied.  



An initial compensable rating for the left foot disability is 
denied.  

An initial compensable rating for the hypertension is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


